Citation Nr: 1038555	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than July 31, 2005 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney 
at Law


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

On his November 2008 substantive appeal, via VA Form 9, the 
Veteran indicated that he wanted a Board hearing at his local RO 
and he later clarified that he wanted a video conference hearing.  
The Veteran was scheduled a video conference hearing in June 
2009; however, the Veteran withdrew his request for a hearing in 
a statement received by VA in June 2009.  The Board, then, finds 
that all due process has been satisfied with respect to the 
Veteran's right to a hearing.  


FINDINGS OF FACT

1.  In a rating decision dated May 1989, the RO denied 
entitlement to service connection for PTSD.  

2.  The Veteran did not appeal the May 1989 rating decision and 
he has not alleged that the May 1989 rating decision was not 
supported by the evidence then of record and was not consistent 
with VA law and regulations then in effect.  Therefore, the May 
1989 rating decision is final.  

4.  On July 31, 2003, the RO received a formal claim for 
entitlement to service connection for PTSD.  

4.  In a rating decision dated April 2007, the RO granted 
entitlement to service connection for PTSD, effective July 31, 
2003, the date the Veteran's claim was received by VA.  


CONCLUSIONS OF LAW

1.  The May 1989 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010); 38 U.S.C.A. §§ 20.302, 20.1103 (2010).

2.  Entitlement to an effective date earlier than July 31, 2003, 
for the grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.400(o)(2) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for posttraumatic stress disorder (PTSD) was 
established in April 2007, and the RO assigned a 50 percent 
disability rating, effective July 31, 2003.  In granting service 
connection for PTSD, the RO noted that service connection had 
been established for depressive reaction and rated zero percent 
disabling, effective from March 1970, and stated that, as of July 
31, 2003, the Veteran's depressive reaction and PTSD would be 
combined.  Subsequent correspondence reflects that the Veteran's 
disability is now characterized as PTSD, with depressive 
reaction.  

During the pendency of this claim and appeal, the RO increased 
the Veteran's disability rating for service-connected PTSD with 
depressive reaction to 70 percent, effective July 2003.  While 
the Veteran initially appealed the disability rating assigned to 
his service-connected psychiatric disability, he limited the 
current appeal to include only the issue of whether an earlier 
effective date is warranted for his psychiatric disability.  See 
November 2008 VA Form 9.  

The Veteran has asserted that service connection for PTSD should 
have been granted earlier than July 2003.  In this regard, he 
states that he filed a claim seeking service connection during 
his first post-service year and that VA incorrectly denied his 
claim.  He has also asserted that he never received notice that 
his claim was denied and, if he had, he would have appealed the 
RO's determination.  

The assignment of effective dates is governed by 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  The 
statute and regulation provide, in pertinent part, that the 
effective date of an award of compensation based on an original 
claim or a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. §3.400.  For service connection 
claims, the effective date may also be the day following 
separation from active service or date entitlement arose if the 
claim is received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an application 
is received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

By way of background, the Board notes that, in March 1970, the 
Veteran filed a claim seeking service connection for a nervous 
condition.  In April 1970, the RO granted service connection for 
depressive reaction and assigned a 10 percent disability rating, 
effective March 5, 1970, the day following the Veteran's release 
from active duty.  In February 1979, the RO decreased the 
Veteran's disability rating for service-connected depressive 
reaction to zero percent, effective May 1, 1979.  The Veteran 
submitted a timely notice of disagreement as to the decreased 
disability rating and the RO subsequently issued a statement of 
the case (SOC); however, the Veteran did not perfect his appeal 
by submitting a timely substantive appeal and, thus, the February 
1979 rating decision became final.  

In May 1988, the Veteran submitted a claim seeking service 
connection for a nervous condition, stress, and PTSD.  Later that 
same month, the RO sent the Veteran a letter requesting 
additional information regarding his PTSD claim.  In September 
1988, the RO informed the Veteran that his claim of service 
connection for PTSD was denied because he did not provide the 
requested information.  Subsequently, in September 1988, the 
Veteran submitted a statement detailing his stressful experiences 
in Vietnam; however, the RO did not take immediate action 
regarding the Veteran's September 1988 statement.  

In December 1988, the Veteran requested that his PTSD claim be 
reopened.  However, in a rating decision dated May 1989, the RO 
denied service connection for PTSD, noting that, while there was 
a diagnosis of PTSD included in the record, there was no evidence 
of an in-service stressor to substantiate the diagnosis.  Notice 
of the RO's determination was sent to the address provided by the 
Veteran on his December 1988 claim but he did not appeal the RO's 
determination.  In addition, the Board notes the Veteran has not 
submitted argument or other evidence that shows the correct facts 
were not known at the time of the May 1989 rating decision or 
that the RO ignored or improperly applied the law at the time of 
the rating decision.  Therefore, in the absence of clear and 
unmistakable error, the Board finds the December 1988 rating 
decision became final.  See 38 U.S.C.A. 7105.  

The Board has considered whether the Veteran's PTSD claim 
remained open following the submission of his statement in 
support of the claim in September 1988.  In this regard, the 
Board notes that the RO's May 1988 letter informed the Veteran 
that his claim would be reconsidered if the requested evidence 
was received by May 1989, i.e., within one year of the letter 
requesting additional information.  While it appears that the 
Veteran's May 1988 PTSD claim remained open following the 
submission of his statement in September 1988, the Board notes 
that his claim, which included the informal claim submitted in 
December 1988, was properly addressed by the May 1989 rating 
decision, which denied entitlement to service connection for 
PTSD.  As noted, notification of the RO's determination was sent 
to the Veteran's address of record but he did not appeal the 
determination.  Therefore, the May 1989 rating decision became 
final.  See 38 U.S.C.A. 7105.  

Following the May 1989 rating decision, the next relevant 
communication received from the Veteran was a formal claim of 
service connection for several disabilities, including PTSD, 
which was received on July 31, 2003.  Because the May 1989 rating 
decision became final and the record does not contain a formal or 
informal communication from the Veteran requesting entitlement to 
service connection for PTSD or any other psychiatric disability 
until July 31, 2003, the Board finds that July 31, 2003 is the 
earliest possible date from which service connection for PTSD may 
be granted.  

In making this determination, the Board notes that entitlement to 
service connection for PTSD was not established by the evidence 
of record until April 2007, when the evidentiary record contained 
detailed information from the Veteran regarding his in-service 
stressors and a medical diagnosis of PTSD related to combat.  
Indeed, review of the record reveals that, in March 2007, the 
Veteran submitted a statement providing sufficiently detailed 
information about his Vietnam service and that he was diagnosed 
with PTSD related to combat.  See March 2007 VA letter from 
Veteran and VA examination report.  There is no indication that 
this particular evidence was included in the record prior to 
March 2007.  Therefore, entitlement to service connection for 
PTSD was not established until after the July 2003 claim and, 
thus, the effective date can be no earlier than July 2003.  

The Board notes that the grant of service connection for PTSD was 
not based on the receipt of relevant official service department 
records that existed and had not been associated with the claims 
file when VA first decided the claim.  The provisions of 
38 C.F.R. § 3.156(c) therefore are not for application.

The Board also notes that the Veteran has specifically limited 
this appeal to the matter of the award of service connection for 
PTSD. Historically, the PTSD was processed separately from his 
previously service-connected depression.  Given this,  the Board 
finds that this matter is limited to the award of service 
connection, and does not involve determining the effective date 
of the assignment of a combined disability rating for PTSD and 
depression.

In summary, and based on the foregoing reasons and bases, the 
Board finds that the proper effective date for the award of 
service connection for PTSD is July 31, 2003, and the benefit-of-
the-doubt is not for application.  See Gilbert, supra.  




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Because the April 2007 rating decision on appeal granted service 
connection for PTSD and assigned an effective date for the award, 
statutory notice had served its purpose and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A September 2008 SOC provided notice on the 
"downstream" issues of earlier effective dates and 
readjudicated the matter after the Veteran responded and further 
development was completed.  38 U.S.C.A. § 7105; Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Board also notes 
that, in March 2006, the Veteran was provided notice as to how 
effective dates and disability ratings are assigned.  For the 
foregoing reasons, the Board finds that VA's duty to notify in 
this case has been satisfied.

All evidence relevant to the Veteran's claim has been secured.  
It is noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what is shown by the record at 
various points in time and application of governing law to those 
findings, and generally further development of the evidence is 
not necessary unless it is alleged that evidence constructively 
of record is outstanding.  The Veteran has not identified any 
other pertinent evidence that remains outstanding.  Thus, VA's 
duty to assist is met.


ORDER

Entitlement to an effective date earlier than July 31, 2003 is 
not warranted for the grant of service connection for PTSD.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


